                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                         Case No. 18-cv-04739-SK
                                   8                     Plaintiff,
                                                                                              ORDER OF CONDITIONAL
                                   9               v.                                         DISMISSAL
                                  10     RAYMOND W. BASSO JR., et al.,
                                  11                     Defendants.

                                  12            The Plaintiff has advised the Court that all parties have agreed to a settlement of this case.
Northern District of California
 United States District Court




                                  13   Therefore, the Court HEREBY ORDERS that this case be dismissed without prejudice; provided,
                                  14   however, that if any party hereto shall certify to this Court, within ninety days, with proof of
                                  15   service of a copy thereon on opposing counsel, that the said settlement has not been completed, the
                                  16   foregoing Order shall stand vacated and this case shall forthwith be restored to the calendar to be
                                  17   set for trial.
                                  18            If no party notifies the Court of the need to place the matter back on calendar within ninety
                                  19   days, the matter shall be deemed dismissed with prejudice.
                                  20            IT IS SO ORDERED.
                                  21   Dated: March 4, 2019
                                  22                                                      ______________________________________
                                                                                          SALLIE KIM
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
